Citation Nr: 0605586	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.

3.  Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had Recognized Guerrilla service from May 1, 
1943, to July 1, 1945.  He died in March 1999.  The claimant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).

The issue of entitlement to VA death pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in March 1999 at the age of 73 due to 
cardiorespiratory arrest, secondary to arrhythmias, and 
premature ventricular contractions due to coronary artery 
disease with lateral wall ischemia.

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  The record contains no competent medical evidence 
indicating the veteran's death was related to his active 
service.

4.  A claim for accrued benefits was not filed within one 
year of the veteran's death.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in April 2003.  She was told of the 
requirements to successfully establish service connection for 
the cause of the veteran's death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The April 2003 letter addressing the cause of death claim was 
mailed to the appellant prior to the initial RO adjudication 
of her claim.  Thus, she received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  An 
additional letter explaining the VCAA was mailed to the 
claimant in October 2003.  The Board finds that the appellant 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained available service medical records 
and private treatment records, affidavits, and statements 
from treating sources identified by appellant.  Affidavits 
from acquaintances and comrades are also of record.  In 
December 2003, the claimant indicated that there were no 
additional outstanding records, and noted that a facility 
where the veteran allegedly treated, the Old Brokenshire, was 
burned down and the doctor who first treated the veteran was 
dead.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the appellant, 
nor is there any indication that additional outstanding 
Federal department or agency records exist that should be 
requested in connection with the claims adjudicated in this 
decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  A medical opinion is not required because the 
evidentiary record does not show that the veteran's cause of 
death was associated with an established event, injury, or 
disease in service, or otherwise associated with military 
service.  38 C.F.R. § 3.159(c)(4)(i); Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  Service medical records 
show no abnormality of which the veteran died, and the 
disabilities resulting in the veteran's death years later 
were not shown by the probative medical evidence until many 
years following the veteran's separation from service.

With respect to the accrued benefits claim, the appellant is 
claiming a benefit to which she is not entitled as a matter 
of law, and this fact precludes the need for further 
development.  38 C.F.R. § 3.159(d)(3).  As to VA's duty 
notify, it does not apply to matters on appeal when the facts 
are not in dispute and the law is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-04.  

The duty to notify and assist having been met by the RO to 
the extent required, the Board turns to the analysis of the 
appellant's claim on the merits.


II.  Cause of the Death

The appellant, a widow of a Filipino Guerrilla who fought 
during World War II, seeks service connection for the cause 
of the veteran's death.  She contends that illnesses suffered 
while he was in service contributed to a weakened health and 
ultimately caused his death.  However, the appellant has not 
submitted any competent medical evidence supporting this 
conclusion, a necessary element of such a claim.  Therefore, 
although the appellant's arguments have been considered, for 
the following reasons, based on a lack of medical support for 
this claim, the Board denies the appeal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2005).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for certain chronic diseases, 
including certain cardiac diseases, may be established based 
on a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309 (2005).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  His death certificate 
shows he died in March 1999 at the age of 73; due to 
cardiorespiratory arrest, secondary to arrhythmias, premature 
ventricular contractions due to coronary artery disease with 
lateral wall ischemia.

The veteran's Affidavit for Philippine Army personnel shows 
he had no wounds or illnesses.  His certificate of release 
from active duty dated in July 1945 shows he was in good 
condition but that he had "P.T.B."  An affidavit dated in 
1958 from Joaquin Villarosa, M.D., reflects treatment was 
rendered in service in 1944 for a gunshot wound of the left 
thigh.  VA examination report dated in February 1958 reflects 
a gunshot wound to the left thigh, as well as hemorrhoid and 
pterygium.  Chest X-ray at that time showed essentially clear 
lungs without evidence of active inflammatory or neoplastic 
process, as well as normal heart and great vessel size, shape 
and position.  Comrades attested to the incident in which the 
veteran was ambushed by the Japanese and shot.  

In a June 1958 affidavit, Dr. Villarosa avers that he 
remembered treating the veteran for tuberculosis sometime in 
April 1945.  In an October 1966 affidavit, Vidal C. Obispo, 
M.D., averred that he treated the veteran since 1960 for 
P.T.B. incurred in the line of duty in service from 1942 to 
1945. 

Service connection for gunshot wound of the left thigh, 
pterygium, and hemorrhoids was denied in an April 198 rating 
decision.  Service connection for pulmonary tuberculosis was 
denied in a July 1958 rating decision.  

The next communication regarding this veteran was in February 
1984, when an individual, not the present claimant, indicated 
that the veteran died in February 1984.  The individual 
sought reimbursement for burial expenses from VA.  She was 
asked to provide verification of death and of the expenses.  
There is no record of a response.  In light of this, the 
death certificate provided at that time is suspect.   There 
is also a question as to the death certificate provided by 
the appellant showing that the veteran died in March 1999 at 
the age of 73, as the evidence of record shows that he was 
born in 1910 or 1914.  In any event, given the treatment 
records for the veteran dated subsequent to 1984, the Board 
will rely on the 1999 death certificate. 

A communication from the claimant resulted in a letter from 
VA dated in November 2001 asking for verification of her 
status as spouse and the veteran's death.  Claimant provided 
the requested in formation, and her claim was received at the 
RO, in March 2003.  

In support of her claim, the claimant has submitted medical 
certificates from Sunga Hospital, Inc., dated June 2003, 
showing treatment of the veteran from February 8-11, 1998, 
and March 5-6, 1999, for arrhythmia and coronary artery 
disease with congestive heart failure.  Also of records are 
documents from San Pedro hospital showing treatment for 
hypertensive cardiovascular disease and ischemic heart 
disease in May 1992.

As noted, the case of death is listed as cardiorespiratory 
arrest, secondary to arrhythmias, and premature ventricular 
contractions due to coronary artery disease with lateral wall 
ischemia.  No physician has reported that the veteran was 
treated for these conditions prior to 1992.  No doctor has 
urged that the conditions that caused the veteran's death 
were in any way related to service.  These were not noted 
until many years after service.  The claimant has failed to 
submit documentation of any treatment of the veteran in 
closer proximity in time to service despite requests from the 
RO to do so.

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2005).  The service medical 
records are negative for complaints related to 
cardiorespiratory arrest, arrhythmias, premature ventricular 
contractions, coronary artery disease or lateral wall 
ischemia, the causes listed in the death certificate.  There 
are no additional medical records in the veteran's file from 
the time of his discharge in 1945 for many years later that 
show of any complaints related to the causes of death.  Post-
service private treatment records in 1992 are the first 
medical records documenting any of these problems.  This 
indicates that conditions set in later in life rather than in 
service.

There is no evidence that the conditions causing the 
veteran's death were in proximity to service or is related to 
any in-service disease or injury.  No records of treatment 
could be produced to that effect.  No examiner has opined 
that there is a relationship between the conditions that 
caused death and the veteran's service.

Inasmuch as the appellant urges in written statements that 
the veteran's death was due his service, neither she nor any 
other of the laymen are qualified to express an opinion 
regarding any medical causation of the veteran's conditions 
which led to the his death.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, and the lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Nor may service connection be granted on a presumptive basis.  
Under Section 1101, certain disorders may warrant service 
connection if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In this case, the first objective evidence of 
disability was years after service.  

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

As noted above, the veteran died in March 1999, and that the 
appellant's claim was received in June 2003.  Even 
considering the 2001 VA letter to the claimant, there is no 
evidence indicating she submitted a claim within one year of 
the veteran's death, nor does she assert that any such claim 
was filed.  Furthermore, the veteran did not have a pending 
claim with VA when he died, as his most recent communications 
were in the 1970s.  Therefore, the threshold legal criteria 
for establishing entitlement to accrued benefits are not met, 
and the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.




REMAND

Unfortunately, a remand is required in this case as to the 
death pension issue.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the appellant's claim 
so that she is afforded every possible consideration.

As noted above, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide. In what can 
be considered a fourth element of the requisite notice, VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

The appellant has been sent VCAA letters.  However, in light 
of Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Board 
finds that the notification in this case is insufficient.  In 
that regard, the appellant should be provided information as 
to what VA considers to be "acceptable evidence" of 
qualifying military service, and should be notified of the 
reasons why the evidence he/she has submitted is or is not 
adequate for purposes of showing qualifying service.  All 
other directives of Pelea should be followed.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim; (2) inform 
the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant 
about the information and evidence 
the claimant is expected to provide; 
and (4) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim.

As noted above, the appellant should be 
provided information as to what VA 
considers to be "acceptable evidence" of 
qualifying military service, and should 
be notified of the reasons why the 
evidence she has submitted is or is not 
adequate for purposes of showing 
qualifying service.  See 38 C.F.R. § 
3.203.  All other directives of Pelea 
should be followed.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant and her 
representative, if any, should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  
The SSOC should contain citation to 38 
C.F.R. §§ 3.41 and 3.203.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


